NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30026

                Plaintiff-Appellee,             D.C. No. 2:07-cr-02039-SAB-1

 v.

THOMAS DWAIN ANDY,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Thomas Dwain Andy appeals from the district court’s judgment and

challenges the 24-month custodial sentence and 8-month term of supervised

release imposed upon his second revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andy contends that the statutory maximum custodial sentence is

substantively unreasonable. The district court did not abuse its discretion in light

of the 18 U.S.C. § 3583(e) sentencing factors and totality of the circumstances,

including the nature and circumstances of the violations. See Gall v. United States,

552 U.S. 38, 51 (2007); see also United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009) (“The weight to be given the various factors in a particular case

is for the discretion of the district court.”). Moreover, contrary to Andy’s

contention, the record reflects that the district court relied on only proper

sentencing factors. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007).

      Andy also contends that the district court procedurally erred by failing to

explain the term of supervised release adequately. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court sufficiently

explained its reasons for imposing the term of supervised release by adopting the

government’s argument that the term was necessary to afford adequate deterrence

and to protect the public. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc). Moreover, contrary to Andy’s contention, the term of supervised

release is substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                                    19-30026